It is a great honour to 
address the General Assembly for the first time in my 
capacity as President of the Republic of Cyprus.

While it is realistic and pragmatic to acknowledge 
that in an anarchic international system the political 
and economic leverage and might of States, or even 
of international organizations, are asymmetric 
and unequal, one should never forget the founding 
principles of the Charter of the Organization, which 
were formulated as a result of the traumatic historic 
experiences of two world wars. 

Bearing in mind the aim of promoting the 
fundamental United Nations principles, I would like to 
share my deep concern regarding what is happening in 
various parts of the world, threatening the sovereignty of 
States and regional and global stability through, among 
other things, acts of State violence, acts of terrorism, 
the infringement and calling into question of sovereign 
rights enjoyed by States, the annexation of territories 
through the illegal use of force, the production and 
use of weapons of mass destruction, the sponsoring 
and harbouring of secessionist or terrorist movements, 
religious fundamentalism manifested through terrorist 
attacks, the forcible displacement of millions of people, 
and hunger and distress, which intensify migration 
flows and create demographic changes.

These are but a few examples that bear out the 
need to evaluate, through collective debate and self-
assessment, whether the United Nations principles, 
values and methods have indeed contributed to what we 
have all been hoping for — the maintenance of peace 
and security and respect for the fundamental freedoms 
and human rights of all people.

I am not a romantic ideologist; quite the contrary, 
I am a pragmatic realist who acknowledges that in this 
imperfect world it is extremely difficult, even impossible, 
to expect the full and unquestioning implementation of 
United Nations principles and values. However, what 
is happening today risks overthrowing the current 



world order, calling into question the relevance and 
effectiveness of this international Organization.



It is not my intention to cast doubt on or minimize 
the multidimensional contribution of the United Nations 
to a plethora of cases over the past seven decades. What 
is important is to enhance the Organization’s role and 
safeguard the effectiveness of its decisions, as well 
as its actions. Should decisions or resolutions based 
on international law condemning violations of human 
rights not be implemented or enforced, that could be 
seen as fostering or even rewarding arbitrariness. In 
that case, regional differences and conflicts could be 
prolonged indefinitely, serving the petty interests and 
expedience of their perpetrators at the expense of 
international law and our universal principles.

I do not intend to enter into detail of what we are 
witnessing and experiencing every day in different 
parts of the world. I will limit myself to the example 
of my own country, a small European country that has 
for almost 40 years been violently divided, despite 
numerous Security Council resolutions calling for its 
reunification and the withdrawal of the occupation 
forces.

I take this opportunity to assure the General 
Assembly that, despite the current economic difficulties 
we are facing, I am committed to working tirelessly 
and with determination to reach a viable and lasting 
settlement so that all the communities of Cyprus may 
live and thrive in a modern European country that fully 
respects the values and principles of the United Nations 
and the European Union, safeguards the fundamental 
freedoms and human rights of all its people, and 
ensures their peaceful coexistence and prosperous 
collaboration.

As I have already conveyed to the Secretary-
General, it is my firm belief that the current status quo 
is unacceptable and that its prolongation would have 
further negative consequences for Greek and Turkish 
Cypriots. Therefore, a comprehensive settlement is not 
only desirable, but should not be further delayed. In 
that respect, I wish, as a leader with a sincere vision 
of reuniting my country, to once more call on Turkey 
and our Cypriot compatriots to demonstrate the same 
determination and commitment and become partners in 
the effort for the reunification of a peaceful, secure and 
prosperous homeland.

The reference made by the President of the Republic 
of Turkey, Mr. Abdullah Gül, in this very Hall (see 
A/68/PV.5) to the 2004 proposal that, through genuine 
democratic procedures, was not accepted by the vast 
majority of Greek Cypriots for a number of substantive 
reasons, does not absolve Turkey from its obligations 
and responsibilities concerning the efforts to find a just 
solution and does not truly reflect the realities on the 
ground, as borne out by the relevant United Nations 
resolutions.

Nonetheless, I welcome the decision of Turkey to 
respond positively to my proposal to hold meetings with 
the negotiator of the Greek Cypriot community. I hope, 
and at the same time expect, that this positive response 
will be followed by practical and substantial steps and 
the adoption of a constructive attitude, guided by good 
faith, that will contribute effectively towards reaching 
a settlement.

In that respect, it is my strong belief that it is of 
paramount significance that a dynamic impetus be 
launched, either before or even during the negotiating 
process, in order to restore the confidence of the people 
of Cyprus in the prospect of reaching a settlement. Such 
an impetus can be achieved only through the adoption 
of bold measures that are seen as game-changers and 
as creating a win-win situation, not only for both 
communities but also for all interested stakeholders.

With that in mind, I have submitted a package 
proposal that, among other things, includes the return 
of the ghost city of Famagusta to its lawful inhabitants, 
under the auspices of the United Nations and in line 
with Security Council resolution 550 (1984). The return 
of Famagusta, along with the evident advantage of 
reviving the hope of the people of Cyprus, will also 
provide a number of benefits. The infrastructural 
restoration of a city that has been uninhabited for 39 
years will undoubtedly lead to the creation of new jobs 
in a wide variety of professional fields, providing a 
major boost to the economy of the country. At the same 
time, by working together, building mutual trust and 
enjoying the results of joint collaboration, Greek and 
Turkish Cypriots will come closer to the realization of 
the benefits of sharing together a prosperous future, 
just as we have done in the past.

I believe that the Assembly shares my assessment 
that this proposal, which is complementary to 
the negotiating process, is to the benefit of both 
communities and that its acceptance would provide a 
much-needed stimulus to the prospect of reaching a 



settlement. At the same time, in order to avoid entering 
into a new frustrating negotiating process, the time for 
the start of the negotiations is not as important as that 
they be conducted in a comprehensive manner with 
clear substance, aims and targets. 

To that end, I consider it essential that, before the 
start of the negotiating process, it be clearly established 
that the basis and solution to be reached will adhere 
to the relevant United Nations resolutions, the high-
level agreements and the evolving transformation of 
the Republic of Cyprus into a bi-zonal, bi-communal 
federal State with a single international personality, 
single sovereignty and single citizenship. Moreover, 
the settlement must embody our capacity as a European 
Union (EU) member State and fully enshrine its 
values and principles by enhancing the role of the EU 
in the negotiating process. I have to clarify that such 
a role played by the European Union would merely 
supplement and complement the United Nations good 
offices mission in order to guarantee not only our 
effective and efficient participation in the European 
Union, through the proper implementation of the 
acquis communautaire, but also the restoration of the 
fundamental freedoms and human rights of all Cypriots.

Last but not least, an important humanitarian 
aspect of the Cyprus problem is the issue of missing 
persons. We salute the progress achieved so far. The 
issue must be resolved as soon as possible, regardless 
of the developments in the negotiations.

The positive and stabilizing role that Cyprus can 
assume in the eastern Mediterranean — especially 
in the areas of combatting terrorism, fighting the 
proliferation of weapons of mass destruction and 
providing humanitarian assistance —has in the past 
few months received extensive recognition. Keeping 
Cyprus peaceful and stable and maintaining its 
constructive regional role is a primary objective of my 
Government. We have proven that we are a reliable 
and interconnecting bridge between Europe, North 
Africa and the Near and Middle Easts — in terms of 
both perception and actions — as well as a credible 
and stable country that gives true credence to being 
a safe haven. That has been demonstrated in practice 
several times during periods of massive humanitarian 
evacuations. We stand ready once more, if it is deemed 
necessary — and hopefully it will not be — to contribute 
in a substantive manner to any international call to 
provide humanitarian aid and facilities to the nationals 
of any third country.

A recent and most encouraging development in our 
area is taking place in the field of energy cooperation. 
The very promising potential of hydrocarbon 
exploration in the Levantine basin requires that all 
countries in the region work closely together, bilaterally 
and regionally. Pertinent to that and a testament to our 
constructive role in the region is the fact that Cyprus 
has assumed a leading role in bringing neighbouring 
hydrocarbon-producing countries together, seeking 
opportunities not only for maritime boundary 
agreements, but also for joint efforts in exploring those 
hydrocarbon resources. Energy, in my opinion, should 
be not a source of conflict, but a catalyst for conflict 
resolution and regional integration.

The Millennium Development Goals framework 
has galvanized unparalleled development efforts and 
guided global and national development priorities since 
2000. While three of the eight Goals have been achieved 
prior to the final deadline, much work remains to be 
done ahead of 2015. With only two years left, enhanced 
commitment, resources and efforts are needed, as is a 
coordinated and integrated approach that can contribute 
to accelerating progress towards the achievement of all 
the Millennium Goals.

As a small island State facing particular challenges, 
we understand well why the coherence of all processes 
leading to a single and universal post-2015 development 
agenda is crucial. New and emerging asymmetric 
challenges — such as climate change and natural 
disasters, terrorism, inequalities and the necessity for 
the prevalence of the rule of law, democracy and human 
rights — require renewed and collective commitment 
and an effective target-oriented post-2015 framework 
with poverty eradication and sustainable development 
at its heart.

As the Secretary-General says in his report entitled 
“A life of dignity for all: accelerating progress towards 
the Millennium Development Goals and advancing the 
United Nations development agenda beyond 2015”, 

“the world’s quest for dignity, peace, prosperity, 
justice, sustainability and an end to poverty has 
reached an unprecedented moment of urgency” 
(A/68/202, para. 1) “and the world’s nations must 
unite behind a common programme to act on those 
aspirations” (ibid., para. 120).
Cyprus strongly subscribes to the joint efforts in 
fulfilling this task.

A few months ago, my country received 
unprecedented international attention because of 
the economic crisis. I am proud to say that, due to 
the persistence, determination and resilience of the 
people of Cyprus, we are rising to the challenge and 
will soon lead our country to the path of recovery and 
growth. My political vision is for Cyprus to receive 
international attention yet again, but this time for all 
the right reasons.

This points to an end in the long-standing 
anachronistic division of my country, in line with 
the aspirations of our people, especially the younger 
generations, to coexist peacefully in a European 
country that fully respects their fundamental human 
rights and freedoms. I am certain that all will agree 
that the reunification is in the interests not only of the 
people of Cyprus, but also of the entire international 
community, since a solution to the Cyprus problem 
will undoubtedly have a very important spillover effect 
on efforts to achieve a much-needed environment of 
stability, security and peace in our region.

For our part, we are determined to rise to the 
challenge of this historic responsibility and do our 
utmost with the aim of providing a more stable, 
prosperous and conciliatory future in our immediate 
region, so that our legacy is remembered by generations 
to come.
